UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:February 29, 2012 Item 1. Schedule of Investments. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 99.4% CONSUMER DISCRETIONARY – 12.9% BorgWarner, Inc.* $ Dollar Tree, Inc.* Harman International Industries, Inc. KB Home Macy's, Inc. McDonald's Corp. Ross Stores, Inc. Thor Industries, Inc. Time Warner, Inc. Ulta Salon Cosmetics & Fragrance, Inc.* Viacom, Inc. - Class B Walt Disney Co. CONSUMER STAPLES – 11.2% Coca-Cola Co. Colgate-Palmolive Co. Corn Products International, Inc. Dr. Pepper Snapple Group, Inc. H.J. Heinz Co. Hain Celestial Group, Inc.* Hershey Co. Kimberly-Clark Corp. Kroger Co. McCormick & Co., Inc. Wal-Mart Stores, Inc. ENERGY – 11.5% Apache Corp. Carrizo Oil & Gas, Inc.* Chevron Corp. Clean Energy Fuels Corp.* Ensco PLC - ADR Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Oil States International, Inc.* Royal Dutch Shell PLC - ADR Schlumberger Ltd. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS – 12.7% American Express Co. $ Ares Capital Corp. BlackRock, Inc. Hospitality Properties Trust - REIT Invesco Ltd. Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Marsh & McLennan Cos., Inc. MetLife, Inc. Rayonier, Inc. - REIT Senior Housing Properties Trust - REIT Toronto-Dominion Bank Travelers Cos., Inc. U.S. Bancorp HEALTH CARE – 11.3% Air Methods Corp.* Amgen, Inc. HCA Holdings, Inc. McKesson Corp. Merck & Co., Inc. Mettler-Toledo International, Inc.* Myriad Genetics, Inc.* Perrigo Co. Pfizer, Inc. Sirona Dental Systems, Inc.* St. Jude Medical, Inc. Teva Pharmaceutical Industries Ltd. - ADR INDUSTRIALS – 7.4% Acacia Research Corp.* Cintas Corp. Deere & Co. Illinois Tool Works, Inc. MasTec, Inc.* Middleby Corp.* Norfolk Southern Corp. Snap-on, Inc. Stanley Black & Decker, Inc. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) United Parcel Service, Inc. - Class B $ INFORMATION TECHNOLOGY – 22.7% Adobe Systems, Inc.* Apple, Inc.* Autodesk, Inc.* CACI International, Inc. - Class A* Cirrus Logic, Inc.* Coherent, Inc.* eBay, Inc.* EMC Corp.* Finisar Corp.* Google, Inc. - Class A* IAC/InterActiveCorp Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Mentor Graphics Corp.* Microsemi Corp.* Nuance Communications, Inc.* Open Text Corp.* RADWARE Ltd.* Seagate Technology PLC Sourcefire, Inc.* Symantec Corp.* TIBCO Software, Inc.* VeriFone Systems, Inc.* MATERIALS – 3.5% Ashland, Inc. Barrick Gold Corp. Monsanto Co. PPG Industries, Inc. TELECOMMUNICATION SERVICES – 2.4% AT&T, Inc. Vodafone Group PLC - ADR Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UTILITIES – 3.8% American States Water Co. $ California Water Service Group Northeast Utilities Pinnacle West Capital Corp. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $18,748,442) EXCHANGE-TRADED FUNDS – 0.0% 97 SPDR S&P Regional Banking ETF - ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $2,637) Principal Amount Value SHORT-TERM INVESTMENTS – 5.0% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,145,328) TOTAL INVESTMENTS – 104.4% (Cost $19,896,407) Liabilities in Excess of Other Assets – (4.4)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks All-Cap Core Fund SUMMARY OF INVESTMENTS As of February 29, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology % Consumer Discretionary % Financials % Energy % Health Care % Consumer Staples % Industrials % Utilities % Materials % Telecommunication Services % Total Common Stocks % Exchange-Traded Funds % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Schedules of Investments Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 103.1% CONSUMER DISCRETIONARY – 19.3% Dick's Sporting Goods, Inc.1 $ Dollar Tree, Inc.*1 Foot Locker, Inc. 1 Grupo Televisa S.A.B. - ADR1 Interpublic Group of Cos., Inc. 1 Lennar Corp. - Class A1 Macy's, Inc.1 Red Robin Gourmet Burgers, Inc.*1 Ross Stores, Inc.1 Thor Industries, Inc.1 TJX Cos., Inc.1 VF Corp.1 Viacom, Inc. - Class B1 Whirlpool Corp.1 CONSUMER STAPLES – 9.4% Coca-Cola Co.1 Corn Products International, Inc.1 H.J. Heinz Co.1 Hain Celestial Group, Inc.*1 Hershey Co.1 Kroger Co.1 ENERGY – 1.3% Tenaris S.A. - ADR1 FINANCIALS – 3.3% Hospitality Properties Trust - REIT1 Rayonier, Inc. - REIT1 U.S. Bancorp1 HEALTH CARE – 15.0% Abbott Laboratories1 Amgen, Inc.1 Bio-Rad Laboratories, Inc. - Class A*1 HCA Holdings, Inc.1 Magellan Health Services, Inc.*1 McKesson Corp.1 Merck & Co., Inc.1 Orthofix International N.V.*1 Teva Pharmaceutical Industries Ltd. - ADR1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) UnitedHealth Group, Inc.1 $ Zoll Medical Corp.*1 INDUSTRIALS – 22.0% Clean Harbors, Inc.*1 Cummins, Inc.1 Deere & Co.1 Deluxe Corp.1 FTI Consulting, Inc.*1 Granite Construction, Inc.1 IDEX Corp.1 Snap-on, Inc.1 Stanley Black & Decker, Inc.1 Teledyne Technologies, Inc.*1 Textainer Group Holdings Ltd.1 Union Pacific Corp.1 United Parcel Service, Inc. - Class B1 United Technologies Corp.1 W.W. Grainger, Inc.1 Woodward, Inc.1 INFORMATION TECHNOLOGY – 24.6% Apple, Inc.*1 Autodesk, Inc.*1 Broadridge Financial Solutions, Inc.1 Check Point Software Technologies Ltd.*1 EMC Corp.*1 Finisar Corp.*1 Intel Corp.1 International Business Machines Corp.1 Mastercard, Inc. - Class A1 NCR Corp.*1 Nuance Communications, Inc.*1 Procera Networks, Inc.*1 QUALCOMM, Inc.1 Seagate Technology PLC1 Synopsys, Inc.*1 Take-Two Interactive Software, Inc.*1 TIBCO Software, Inc.*1 Trimble Navigation Ltd.*1 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS – 2.9% Eastman Chemical Co.1 $ Harry Winston Diamond Corp.*1 TELECOMMUNICATION SERVICES – 4.1% AT&T, Inc.1 Vodafone Group PLC - ADR1 UTILITIES – 1.2% NorthWestern Corp.1 TOTAL COMMON STOCKS (Cost $34,050,550) EXCHANGE-TRADED FUNDS – 1.5% iShares Russell 2000 Value Index Fund1 TOTAL EXCHANGE-TRADED FUNDS (Cost $539,273) Principal Amount Value SHORT-TERM INVESTMENTS – 4.1% $ UMB Money Market Fiduciary Fund, 0.01%1, 2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,658,706) TOTAL INVESTMENTS – 108.7% (Cost $36,248,529) Liabilities in Excess of Other Assets – (8.7)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – 101.9% COMMON STOCKS – 99.3% CONSUMER DISCRETIONARY – 22.3% ) Bravo Brio Restaurant Group, Inc.* ) ) Career Education Corp.* ) ) Chipotle Mexican Grill, Inc.* ) ) Citi Trends, Inc.* ) ) Deckers Outdoor Corp.* ) ) Gap, Inc. ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) ) Johnson Controls, Inc. $ ) ) Lamar Advertising Co. - Class A* ) ) Lowe's Cos., Inc. ) ) Lululemon Athletica, Inc.* ) ) National CineMedia, Inc. ) ) Nordstrom, Inc. ) ) NVR, Inc.* ) ) Papa John's International, Inc.* ) ) PulteGroup, Inc.* ) ) Royal Caribbean Cruises Ltd. ) ) Staples, Inc. ) ) Target Corp. ) ) Thomson Reuters Corp. ) ) Toyota Motor Corp. - ADR ) ) True Religion Apparel, Inc.* ) ) Urban Outfitters, Inc.* ) ) CONSUMER STAPLES – 9.2% ) Campbell Soup Co. ) ) ConAgra Foods, Inc. ) ) Energizer Holdings, Inc.* ) ) Kellogg Co. ) ) Pricesmart, Inc. ) ) Safeway, Inc. ) ) Sanderson Farms, Inc. ) ) ENERGY – 2.0% ) Bristow Group, Inc. ) ) Cameco Corp. ) ) Dril-Quip, Inc.* ) ) FINANCIALS – 0.8% ) Banco Santander S.A. - ADR ) HEALTH CARE – 13.9% ) Alere, Inc.* ) ) AMERIGROUP Corp.* ) ) AstraZeneca PLC - ADR ) ) Baxter International, Inc. ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) HEALTH CARE (Continued) ) Becton, Dickinson and Co. $ ) ) Lincare Holdings, Inc. ) ) Medco Health Solutions, Inc.* ) ) Owens & Minor, Inc. ) ) Quest Diagnostics, Inc. ) ) Sanofi - ADR ) ) Valeant Pharmaceuticals International, Inc.* ) ) INDUSTRIALS – 19.1% ) Avery Dennison Corp. ) ) Canadian National Railway Co. ) ) CSX Corp. ) ) Eaton Corp. ) ) EMCOR Group, Inc. ) ) Fastenal Co. ) ) General Dynamics Corp. ) ) Heartland Express, Inc. ) ) Ingersoll-Rand PLC ) ) Kansas City Southern* ) ) Navistar International Corp.* ) ) Nordson Corp. ) ) Pitney Bowes, Inc. ) ) Republic Services, Inc. ) ) SYKES Enterprises, Inc.* ) ) INFORMATION TECHNOLOGY – 22.6% ) Arris Group, Inc.* ) ) ASML Holding N.V. ) ) Badger Meter, Inc. ) ) Blackbaud, Inc. ) ) Ciena Corp.* ) ) Compuware Corp.* ) ) Dell, Inc.* ) ) Fairchild Semiconductor International, Inc.* ) ) Flextronics International Ltd.* ) ) Infosys Ltd. - ADR ) ) Jabil Circuit, Inc. ) ) Lender Processing Services, Inc. ) ) Logitech International S.A.* ) ) Microchip Technology, Inc. ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) ) Nokia OYJ - ADR $ ) ) NVIDIA Corp.* ) ) Red Hat, Inc.* ) ) SAIC, Inc.* ) ) SAP A.G. - ADR ) ) Solera Holdings, Inc. ) ) Standard Microsystems Corp.* ) ) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR ) ) MATERIALS – 4.2% ) International Flavors & Fragrances, Inc. ) ) Rock-Tenn Co. - Class A ) ) Scotts Miracle-Gro Co. - Class A ) ) Sonoco Products Co. ) ) Titanium Metals Corp. ) ) TELECOMMUNICATION SERVICES – 4.1% ) America Movil S.A.B. de C.V. - ADR ) ) Telefonica S.A. - ADR ) ) Verizon Communications, Inc. ) ) Windstream Corp. ) ) UTILITIES – 1.1% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $37,472,783) ) EXCHANGE-TRADED FUNDS – 2.6% ) iShares S&P Global Financials Sector Index Fund ) ) SPDR S&P Metals & Mining ETF ) ) SPDR S&P Pharmaceuticals ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $942,730) ) TOTAL SECURITIES SOLD SHORT (Proceeds $38,415,513) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 Long security positions with a value of $43,879,686 have been segregated in connection with securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Market Neutral Fund SUMMARY OF INVESTMENTS As of February 29, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology % Industrials % Consumer Discretionary % Health Care % Consumer Staples % Telecommunication Services % Financials % Materials % Energy % Utilities % Total Common Stocks % Exchange-Traded Funds % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Schedules of Investments Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 97.3% CONSUMER DISCRETIONARY – 15.2% AFC Enterprises, Inc.* $ Bebe Stores, Inc. Benihana, Inc. Carrols Restaurant Group, Inc.* Churchill Downs, Inc. 98 Dorman Products, Inc.* 61 Fisher Communications, Inc.* Global Sources Ltd.* Knology, Inc.* Marcus Corp. Marine Products Corp. Outdoor Channel Holdings, Inc. 87 Papa John's International, Inc.* 94 Saga Communications, Inc. - Class A* Speedway Motorsports, Inc. 77 Standard Motor Products, Inc. VOXX International Corp.* CONSUMER STAPLES – 2.9% Ingles Markets, Inc. - Class A National Beverage Corp.* ENERGY – 5.5% Delek U.S. Holdings, Inc. Golar LNG Ltd. 17 OYO Geospace Corp.* REX American Resources Corp.* Targa Resources Corp. Union Drilling, Inc.* FINANCIALS – 17.2% Bancorp, Inc.* Beneficial Mutual Bancorp, Inc.* Calamos Asset Management, Inc. - Class A 87 Credit Acceptance Corp.* 72 Enstar Group Ltd.* 24 Epoch Holding Corp. First Defiance Financial Corp. First Financial Corp. HFF, Inc. - Class A* Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Investors Bancorp, Inc.* $ 68 Lakeland Financial Corp. MarketAxess Holdings, Inc. Mission West Properties, Inc. - REIT Northfield Bancorp, Inc. Peoples Bancorp, Inc. 30 ProAssurance Corp. Union First Market Bankshares Corp. United Financial Bancorp, Inc. HEALTH CARE – 7.6% Assisted Living Concepts, Inc. - Class A Cantel Medical Corp. Cross Country Healthcare, Inc.* CryoLife, Inc.* Cynosure, Inc. - Class A* 52 Medtox Scientific, Inc.* Select Medical Holdings Corp.* Triple-S Management Corp. - Class B* 12 WellCare Health Plans, Inc.* INDUSTRIALS – 26.7% Aceto Corp. 66 Amerco, Inc. 87 American Railcar Industries, Inc.* 1 Astronics Corp. - Class B* 33 Blount International, Inc.* Cascade Corp. Columbus McKinnon Corp.* Courier Corp. CRA International, Inc.* 83 Cubic Corp. Franklin Covey Co.* G&K Services, Inc. - Class A Generac Holdings, Inc.* GP Strategies Corp.* 55 Hurco Cos., Inc.* Interline Brands, Inc.* Kadant, Inc.* LMI Aerospace, Inc.* 34 McGrath Rentcorp Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) 81 Met-Pro Corp. $ 47 NACCO Industries, Inc. - Class A Park-Ohio Holdings Corp.* Patriot Transportation Holding, Inc.* Pike Electric Corp.* 54 Raven Industries, Inc. 55 Robbins & Myers, Inc. Rollins, Inc. 13 Teledyne Technologies, Inc.* Textainer Group Holdings Ltd. Trimas Corp.* Unifirst Corp. Universal Truckload Services, Inc. INFORMATION TECHNOLOGY – 18.6% Actuate Corp.* 38 Cardtronics, Inc.* Cray, Inc.* Deltek, Inc.* Electro Rent Corp. ExlService Holdings, Inc.* GSI Group, Inc.* Guidance Software, Inc.* Hackett Group, Inc.* Insight Enterprises, Inc.* 53 Kenexa Corp.* 32 Liquidity Services, Inc.* 70 MTS Systems Corp. Multi-Fineline Electronix, Inc.* PC Connection, Inc. Perficient, Inc.* PROS Holdings, Inc.* SS&C Technologies Holdings, Inc.* TechTarget, Inc.* Tessera Technologies, Inc.* Verint Systems, Inc.* MATERIALS – 2.1% 49 Chemtura Corp.* 92 H.B. Fuller Co. 74 Koppers Holdings, Inc. Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of February 29, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Landec Corp.* $ Tredegar Corp. UTILITIES – 1.5% Southwest Gas Corp. TOTAL COMMON STOCKS (Cost $517,713) Principal Amount Value SHORT-TERM INVESTMENTS – 8.9% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $48,352) TOTAL INVESTMENTS – 106.2% (Cost $566,065) Liabilities in Excess of Other Assets – (6.2)% ) TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks Small-Cap Core Fund SUMMARY OF INVESTMENTS As of February 29, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Industrials % Information Technology % Financials % Consumer Discretionary % Health Care % Energy % Consumer Staples % Materials % Utilities % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Schedules of Investments Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS February 29, 2012 (Unaudited) Note 1 – Organization Zacks All-Cap Core Fund (formerly known as Zacks Multi-Cap Opportunities Fund), Zacks Market Neutral Fundand Zacks Small-Cap Core Fund (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Manager Series Trust (formerly, Claymore Trust), a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Zacks All-Cap Core Fund’s primary investment objective is to provide capital appreciation and, to a lesser extent, income through dividends. The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on December 5, 2005, with two classes of shares, Class A and Class C. Zacks Market Neutral Fund’s primary investment objective is to generate positive returns inboth rising and falling equity markets. The Fund will simultaneously invest in long and short equity positions to minimize portfolio exposure to general equity market risk.The Fund commenced investment operations on July 24, 2008, with two classes of shares, Class A and Class C. Zacks Small-Cap Core Fund’s primary investment objective is to provide capital appreciation.The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on June 30, 2011. Note 2 – Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principlesgenerally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal OTC market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ Global Market, the NASDAQ Global Select Market and the NASDAQ Capital Market are valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Short Sales – The Zacks Market Neutral Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium, which would decrease proceeds of the security sold.The proceeds of the short sale will be Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued February 29, 2012 (Unaudited) retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At February 29, 2012, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and depreciation on investments and securities sold short for federal income tax purposes were as follows: All-Cap Core Fund Market Neutral Fund Small-Cap Core Fund Cost of investments $ $ $ Proceeds from securities sold short $
